

114 HR 5959 IH: BRAVE Act
U.S. House of Representatives
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5959IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Mr. Cartwright (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo require reporting of bullying to appropriate authorities and assist with equal protection claims
			 against entities who fail to respond appropriately to bullying, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Bullying Redress and Verified Enforcement Act or the BRAVE Act. 2.Reporting requirementsPart F of title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is amended by adding at the end the following:
			
				6Bullying
					8581.Official Reporting Requirements
						(a)Report of bullying
 (1)In generalSubject to paragraph (2), a local educational agency shall require an employee of the local educational agency who becomes aware of bullying to report to the individual designated under subsection (b) by not later than 7 business days after becoming aware of such bullying a description of—
 (A)the acts that constituted bullying; (B)if the bullying included a reference to or was motivated by an actual or perceived protected characteristic of the victim, such protected characteristic; and
 (C)the response to such bullying by employees of the local educational agency. (2)ExceptionNotwithstanding paragraph (1), in the case of an employee of a local educational agency who is informed of bullying by a student attending a school served by the local educational agency, but the student requests that such bullying not be reported by the employee, the employee shall not be required to report such bullying under paragraph (1).
 (b)Receipt of reportsA local educational agency shall designate an individual to receive and keep a record of reports of bullying and shall inform each employee of the local educational agency of the contact information of the individual so designated.
 (c)Reporting to the local educational agencyNot later than 60 days after the date of the receipt of a report under subsection (a)(1), the individual designated under subsection (b) shall inform all employees of the local educational agency of the acts described and the response by employees of the local educational agency and shall exclude any personally identifiable information of any student involved.
						(d)Publicly available quarterly reports
 (1)In generalSubject to paragraph (1), a local educational agency shall publish and make available to all students served by the local educational agency and parents of such students a report on a quarterly basis that—
 (A)lists the number of bullying reports made since the previous quarterly report; and (B)informs the public of the right to file a complaint under section 8582(b)(2).
 (2)ExceptionA local educational agency shall not publish a report under paragraph (1) in a case in which such publication would reveal personally identifiable information about an individual student.
 (e)Annual policy reviewEach local educational agency shall review, on an annual basis, the policies on bullying for schools served by the local educational agency.
						8582.Federal enforcement
 (a)Condition of federal fundingAs a condition of receiving funds under this Act, a local educational agency shall— (1)annually certify to the Secretary in writing that such local educational agency has complied with this section; and
 (2)together with such certification, submit the 4 most recent quarterly reports published preceding such certification pursuant to section 8581(d).
 (b)Federal receipt of complaintsThe Assistant Secretary who serves as the head of the Office of Civil Rights for the Department of Education shall—
 (1)establish a procedure for a student of a local educational agency, a parent of such student, or another appropriate individual to submit to the Assistant Secretary a complaint relating to a failure to comply with this section; and
 (2)publish such procedure on the Internet website of the Department of Education. (c)Federal response to complaintsAfter receiving a complaint pursuant to subsection (b), the Assistant Secretary shall—
 (1)investigate such complaint to determine if a local educational agency failed to comply with this section; and
 (2)if such local educational agency is determined under paragraph (1) to have failed to comply with this section—
 (A)withhold further payment of funds under this Act to such local educational agency; (B)issue a complaint to compel compliance of such local educational agency through a cease and desist order; or
 (C)enter into a compliance agreement with such local educational agency to bring it into compliance with this section,
								in the same manner as the Secretary is authorized to take such actions under sections 455, 456, and
 457, respectively, of the General Education Provisions Act.(d)Public availability of information about complaintsNot later than 60 days after receiving a complaint pursuant to subsection (b)(2), the Assistant Secretary shall make available on the Internet website of the Department information about such complaint, which shall—
 (1)if the bullying included a reference to or was motivated by an actual or perceived protected characteristic of the victim, include a description of such protected characteristic; and
 (2)exclude any personally identifiable information of any student involved. 8583.DefinitionsIn this subpart:
 (1)BullyingThe term bullying means any severe, pervasive, or persistent electronic, written, verbal, or physical act by one student or a group of students toward another student during school hours and on school premises, or at a school-sponsored activity outside of school hours, that causes—
 (A)harm to or reasonable concern for the person, property, or mental health of such other student; or (B)such other student to withdraw from or avoid benefitting from the services, activities, or opportunities offered by the school.
 (2)Protected characteristicThe term protected characteristic includes race, color, sex, religion, national origin, disability, gender, gender identity, and sexual orientation..
 3.Table of contentsThe table of contents for the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by inserting after the item relating to section 8574, the following:
			
				
					Subpart 6—Bullying
					Sec. 8581. Official reporting requirements.
					Sec. 8582. Federal enforcement.
					Sec. 8583. Definitions..
		